Buck, J.
This was an action brought by the appellant (plaintiff below) to compel the respondents (defendants below) to transfer to her certain shares of stock. The result of the trial was in favor of defendants. Among other allegations in the complaint were the following: “For cause of action against defendants, plaintiff says that she is, and has been since the 24th day of December, 1894, the owner of sixteen hundred and five shares of the capital stock of the said Citizens’ District Messenger & Burglar-Alarm Telegraph Company; that a certificate for said sixteen hundred and five shares of stock so owned by plaintiff was issued to John W. Cotter, dated on the 12th day of November, 1894, and is numbered 32; that afterwards, on the 24th day of December, 1894, the said John W. Cotter sold, assigned and delivered to Mary *371Schultz said certificate of stock; that on the same day Mary Schultz sold, assigned and delivered said certificate of stock to plaintiff, for value, and ever since plaintiff has been, and now is, the owner and holder of said stock, and, as owner and holder thereof, is by right entitled to have said stock transferred to her own name on the stock books of said company, and to have a certificate therefor issued to her, in her own name, in lieu of the certificate she now holds, standing in the name of John W. Cotter.” The answer contained, among other allegations, the following: “That on the 24th day of December, 1894, the stock standing in the name of John W. Cotter on the books of the defendant corporation was duly attached in an action brought in the above court, wherein one John O’Rourke was plaintiff and Mary Schultz was defendant; that this defendant was, by virtue of said attachment, notified and warned that all stock of defendant Mary Schultz (in said action) in the Citizens’ District Messenger & JBurglar-Alarm Telegraph Company, and all interests of Mary Schultz in the stock of said company, ‘now standing in the name of John W. Cotter, is this day levied upon, ’ and further notified thereby not to pay over, transfer or dispose of said property to any one but the sheriff of Silver Bow county, state of Montana, under penalty of the law; that the aforesaid writ still remains in full force and effect, and the property attached thereunder has not been released; that at the time said writ was executed, and at the time defendant was notified as aforesaid, Mary Schultz was the assignee of the aforesaid sixteen hundred and five shares of stock of the Citizens’ District Messenger & Burglar-Alarm Telegraph Company.” The complaint alleges that Mary Schultz was the owner of the shares of stock in controversy on December 24, 1894. The answer sets forth that at the time said shares of stock were attached, on December 24th, Mary Schultz was the assignee thereof. By failure to file a replication, the fact that Mary Schultz was the owner of the shares of stock at the time they were attached is admitted. Counsel for appellant and respondents both concede that the only point for the consideration of the court is whether or not *372the pleadings presented any issue for trial. We do not think they did. There need not have been any trial. If a motion for judgment on the pleadings had been filed by respondents, the district court would have been justified in granting it. It is, therefore, unnecessary for us to consider the evidence on which the lower court found for respondents. The judgment is affirmed.

Affirmed.

Pembebton, C. J., and Hunt, J., concur.